       Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 AARON SCHULER, individually,
                                               Case No. 4:18-CV-00234-CWD
                     Plaintiff,
                                               MEMORANDUM DECISION AND
 v.                                            ORDER

 BATTELLE ENERGY ALLIANCE,
 LLC,

                     Defendant.



                                   INTRODUCTION

      Presently before the Court is Plaintiff’s motion to amend the complaint to add a

claim for punitive damages. (Dkt. 103.) The motion is fully briefed and at issue. The

Court conducted a hearing on July 7, 2021. After carefully considering the record, oral

argument, and otherwise being fully advised, the Court will deny the motion.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 2 of 8




                 FACTUAL AND PROCEDURAL BACKGROUND 1

       This case involves a dispute over an incident that occurred at the Idaho National

Laboratory (“INL”) in Idaho Falls, Idaho on June 14, 2017. (Dkt. 57.) On that day, Aaron

Schuler arrived at the INL to make a delivery via a long-haul semi-truck.

       Schuler was delivering a large piece of equipment, an “in-pile tube”, to the

Advanced Test Reactor Complex (“ATR Complex”) at the INL. The ATR Complex is a

high security site with only one entrance through a vehicle inspection bay (known as the

“VMF”). All vehicles are subject to onsite inspection in the VMF prior to entering the

ATR Complex.

       The security guards who perform onsite vehicle inspections are employed by

Defendant Battelle Energy Alliance (“BEA”), a private contractor for the United States

Department of Energy (“DOE”). BEA carries out the day-to-day management and

operation of the INL and its facilities, including the ATR Complex.

       Situated directly outside the north end of the VMF, just prior to the entrance of the

ATR Complex, is a hydraulically operated in-ground retractable vehicle security barrier,

commonly referred to as an Active Vehicle Barrier (“AVB”) or Delta Barrier. The AVB

was installed in 1986. Vehicles must travel over the AVB to enter the ATR Complex.

       When placed in an upright or raised position, the AVB acts as a barrier preventing

vehicles from entering the ATR Complex. The AVB can be lowered to a closed position



1
  The factual and procedural background are known to both the parties and the Court and are
therefore only summarized here for brevity. The complete background can be found in the
Court’s prior orders. (Dkt. 56, 66, 73.)
MEMORANDUM DECISION AND ORDER - 2
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 3 of 8




to allow vehicle access into the ATR Complex. The AVB is operated by BEA personnel

from a control panel located at the north end of the VMF bay and to the right side of the

AVB.

       When Schuler arrived at the inspection bay, the BEA security guard, Officer

Dustin Sobieski, directed Schuler to pull his semi-truck into the VMF for inspection.

Schuler pulled the truck into the VMF, with the front of the truck close to the raised

AVB. However, the truck was too long to fit entirely within the bay. Officer Sobieski

instructed Schuler to turn off the engine and open all truck compartments and the engine

hood. Officer Sobieski then inspected the truck.

       Once the inspection was completed, Officer Sobieski instructed Schuler to close

the truck’s compartments and engine hood. Officer Sobieski and Schuler walked together

along the passenger side of the trailer toward the front of the truck. Upon approaching the

front passenger corner of the truck, Officer Sobieski turned to his right to access the AVB

control panel and Schuler turned in the opposite direction toward the front of the truck to

close the engine hood. Positioning himself at the front of the truck to close the engine

hood placed Schuler directly in-between the raised AVB and the front of the truck.

Schuler claims that Officer Sobieski then lowered the AVB without ensuring Schuler was

not in the AVB’s path and without providing any forewarning. As the AVB closed, it

crushed Schuler’s right leg causing serious injuries. (Dkt. 57.)

       On July 17, 2017, a Root Cause Analysis Report was finalized after an

investigation of the incident was conducted by an Investigation and Cause Analysis Team

led by Lisbeth A. Mitchell of the INL. (Dkt. 105-1.) The report identified a number of

MEMORANDUM DECISION AND ORDER - 3
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 4 of 8




causes for the incident: 1) failure to identify and mitigate all hazards associated with the

AVB through engineered or administrative controls; 2) inadequate safeguarding of

equipment to protect personnel; 3) less-than-adequate human engineering; 4) human

performance issues and management failures went undetected; 5) training deficiencies; 6)

procedure lacked adequate instruction; 7) equipment was improperly maintained; and 8)

signs to stop were ignored. (Dkt. 105-1.)

       As a result of the incident, Schuler initiated this lawsuit against BEA on May 29,

2018. (Dkt. 1.) Schuler alleges five negligence claims: (1) respondeat superior; (2)

negligent entrustment; (3) negligent supervision; (4) negligent failure to properly train;

and (5) negligent failure to properly maintain and repair. (Dkt. 57.) On April 2, 2021,

Schuler filed the motion for leave to amend complaint to add punitive damages presently

before the Court. (Dkt. 103.)

                                  STANDARD OF LAW

       A punitive damages claim is substantive in nature and, accordingly, is controlled

by Idaho law in diversity cases. See Strong v. Unumprovident Corp., 393 F.Supp.2d.

1012, 1025 (D. Idaho 2005). Idaho Code Section 6-1604 provides that, after an

appropriate pretrial motion and a hearing, the court must allow a party to amend the

pleadings “if, after weighing the evidence presented, the court concludes that, the moving

party has established at such hearing a reasonable likelihood of proving facts at trial

sufficient to support an award of punitive damages.” Idaho Code § 6-1604(2).

       It is well established in Idaho that punitive damages are not favored and should be

awarded only in the most unusual and compelling circumstances, and are to be awarded

MEMORANDUM DECISION AND ORDER - 4
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 5 of 8




cautiously and within narrow limits. Manning v. Twin Falls Clinic & Hosp., Inc., 830

P.2d 1185, 1190 (Idaho 1992) (citing Jones v. Panhandle Distributors, Inc., 792 P.2d 315

(Idaho 1990)). The decision whether to submit the punitive damages question to a jury

rests within the sound discretion of the trial court. Id.

       “The determination of whether a party should be permitted to assert a claim for

punitive damages is not based upon the type of case or claim [but instead]…revolves

around whether the plaintiff is able to establish the requisite intersection of two factors: a

bad act and a bad state of mind.” Todd v. Sullivan Const. LLC., 191 P.3d 196, 201 (Idaho

2008) (citing Myers v. Workmen’s Auto. Ins. Co., 95 P.3d 977, 985 (Idaho 2004)). The

defendant must (i) act in a manner that was extreme deviation from reasonable standards

of conduct with an understanding of – or disregard for – the likely consequences, and

must (ii) act with an extremely harmful state of mind, described variously as with malice,

oppression, fraud, or outrageousness. See Myers, 95 P.3d at 983; see also Idaho Code § 6-

1604(1). Simple negligence does not support an award of punitive damages. See Inland

Grp. of Companies, Inc. v. Providence Wash. Ins. Co., 985 P.2d 674, 684 (Idaho 1999).

Further, reckless, wanton, or grossly negligent conduct alone is not sufficient under Idaho

law. See Cummings v. Stephens, 336 P.3d 281, 296 n.5 (Idaho 2014).

                                         ANALYSIS

       On this motion, Schuler asserts that BEA committed a sufficiently bad act with the

requisite bad state of mind to support an award of punitive damages. (Dkt. 103.) Relying

on the Root Cause Analysis Report, an expert witness report, the AVB user guide, and

other INL records, Schuler argues BEA knew the AVB was dangerous and could cause

MEMORANDUM DECISION AND ORDER - 5
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 6 of 8




serious bodily injury, but nevertheless failed to take appropriate precautions to prevent or

mitigate against such injuries. (Dkt. 103, 104, 105, 108.) Generally, Schuler argues BEA

failed to adequately train its employees to safely operate the AVB, and that BEA knew

the AVB was malfunctioning and failed to take appropriate precautions before and on the

day of the incident.

       In response, BEA disputes Schuler’s contentions and maintains that its actions in

operating and maintaining the AVB were appropriate. (Dkt. 106.) Moreover, BEA argues

Schuler’s assertions do not rise to the level warranting a claim for punitive damages.

       For the following reasons, the Court finds Schuler has failed to demonstrate a

likelihood of proving facts at trial sufficient to support an award of punitive damages.

That is to say, the bases relied on by Schuler, either singularly or in combination, do not

establish that BEA performed a bad act with a bad state of mind.

       As to the first factor, Schuler’s assertions suggest BEA was negligent or possibly

grossly negligent in its training, operation, and maintenance of the AVB. That however is

insufficient for an award of punitive damages. See Cummings, 336 P.3d at 296 n. 5

(“Since the enactment of [I.C. § 6-1604(1) in 1987], gross negligence or deliberate or

willful conduct is not sufficient for an award of punitive damages.”); see also Murray v.

City of Bonners Ferry, 2017 WL 4318738, at *2 (D. Idaho 2017). Schuler’s contentions

that BEA knew of the dangers presented by the AVB and failed to take steps to mitigate

the potential harm, at best, show that BEA breached a duty of care by failing to

implement or adhere to particular standards or policies. Schuler has not identified facts or

evidence sufficient to establish BEA acted with an “extreme deviation from reasonable

MEMORANDUM DECISION AND ORDER - 6
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 7 of 8




standards of conduct.” Does I-XIX v. Boy Scouts of America, 2019 WL 1676212, at *1

(D. Idaho Apr. 17, 2019) (identifying five factors to consider in determining whether a

defendant’s conduct is an extreme deviation from reasonable standards of conduct). 2

       As to the second factor, Schuler points to no facts or evidence demonstrating that

BEA acted with the requisite “extremely harmful state of mind.” Id. On this point, there

is a noticeable absence of evidence to support a finding that BEA acted with an

“oppressive, fraudulent, malicious, or outrageous” state of mind. Id. The materials relied

on by Schuler at most may establish that BEA acted negligently or was possibly even

grossly negligent in regards to its responsibilities for operating and maintaining the AVB.

Again, this is not enough to show BEA acted with the requisite bad state of mind to

warrant a claim for punitive damages.

       Accordingly, the Court will deny the motion for leave to amend the complaint to

add a claim for punitive damages.




2
  “The Idaho courts have identified five factors to consider in determining whether a defendant’s
conduct is an extreme deviation from reasonable standards of conduct: (1) Did defendants’
unreasonable conduct actually caused harm to the Plaintiffs? (2) Have plaintiffs presented expert
testimony? (3) Is there a special relationship of trust and confidence between the parties? (4) Is
there evidence of a continuing course of oppressive conduct? and (5) Have plaintiffs offered
proof of defendants’ knowledge of the likely consequences of their conduct.” Does I-XIX v. Boy
Scouts of America, 2019 WL 1676212, at *1 (citing Thurston Enterprises, Inc. v. Safeguard
Business Systems, Inc., 2019 WL 667966, at *12-13. (Idaho 2019)). Here, Schuler’s evidence,
including the expert report of David Pierce, may suggest that BEA was negligent or even grossly
negligent in that BEA knew of the dangers posed by the AVB and that BEA’s actions, or
inaction, caused or contributed to Schuler’s injury. However, factors (3) and (4) are clearly not
present here. Simply, the evidence relied on by Schuler does not demonstrate that BEA’s conduct
was an extreme deviation from reasonable standards sufficient to support an award of punitive
damages.
MEMORANDUM DECISION AND ORDER - 7
        Case 4:18-cv-00234-CWD Document 111 Filed 07/29/21 Page 8 of 8




                                           ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that the Motion for Leave to

File Amended Complaint (Dkt. 103) is DENIED.

       IT IS FURTHER ORDERED that the trial in this matter is set to commence on

March 14, 2022 at 9:30 a.m. (MT) in Pocatello, Idaho. A separate trial scheduling order

will be issued setting dates for a pretrial conference and pretrial filings.


                                                   DATED: July 29, 2021


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   Chief United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 8
